DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 01/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-22 are rejected under 35 U.S.C. 103 as being obvious over Yong Jeon et al., (hereinafter Jeon) (US 2010/0215101) in view of Jun Murayama (hereinafter Murayama) (US 5,923,786) and further in view of Han Huang et al., (hereinafter Huang) “CONTROL-POINT REPRESENTATION AND DIFFERENTIAL CODING AFFINE-MOTION COMPENSATION”, 2013© IEEE, Vol 23 No.10.
No common assignee or inventor has been identified with this application.
Re Claim 1. (Currently Amended) Jeon discloses, a picture prediction method for a video coding process (Abstract), the method comprising: 
determining, by an encoding apparatus, motion vector predictors (MVPs) of K pixel samples in a current picture block, wherein K is an integer greater than 1 (determining the motion vector predictors MVPs for each pixel samples, Cij of the current block pixels Par.[0113] being greater than one, as an implicit condition in determining a predictor vector as a sum of two vectors, i.e., similarly to K pixels, Par.[0172]-[0177]); 
obtaining, by the encoding apparatus, respective motion vectors of the K pixel samples via motion estimation (a coding method at an encoder using motion estimation/compensation at element 160 per encoder of Fig.1, Fig.6, Par.[0057], [0216]); 
obtaining, by the encoding apparatus, motion vector differences (MVDs) of the K pixel samples based on the respective motion vectors of the K pixel samples and corresponding MVPs (obtaining the MVD of the pixel samples U in the current block according to the corresponding reference pixel samples X where the MVD = MV – MVP = MV – (X – U) at Form.14, Par.[0178]); 
based on the MVDs of the K pixel samples all being zero, writing, by the encoding apparatus, a flag into a bitstream, wherein the value of the flag indicates that the MVDs of the K pixel samples are all (setting a first or a second 0 or 1 value to a mode flag, i.e., a warping flag that may represent an affine transformation mode, i.e., where the use_warp_mvp_flag ==1, or the opposite if use_warp_mvp_flag ==0, would indicate the application of a warp mode per Table 3, Par.[0181] thus representing the application of an affine mode per Fig.16 and as further defined e.g., use_warp_flag, where warp ==affine, emphasis added, as indicated by the affine mode selected, at Fig.16, Par.[0065],[0146]-[0149],[0163]-[0164] or as indicated at [0190], [0191]); 
calculating, by the encoding apparatus, based on a non-translational motion model, a motion vector of each pixel or each sub-block in the current picture block (applying rotational warp e.g., by affine transform of six control points , Formula 5, Par.[0145]-[0149] and Fig.16); and 
performing, by the encoding apparatus, based on the for the current picture block (predicting the current pixel block at encoding apparatus, at the inter-prediction loop Par.[0130]-[0131] Fig.10 and using six point affine transform Par.[0163]);

However, Jeong while implies the three points ((uo,v0), (u1,v1) and (u2,v2) in Fig.16 Par.[0148] Formula 5) representing six rotated affine parameters, he does not expressly teach about the mathematical relations defining the prediction process,
Murayama teaches about,
wherein the non-translational motion model is represented by vx= a x x + b x y+e and vy=c x x + d x y + f, where (x,y) corresponds to the coordinates of a respective pixel or sub-block in the current picture block, and a, b, e, c, d and f are parameters of the non-translational motion model and are derived based on the respective motion vectors of the K pixel samples of the current picture block and at least one of a width or a height of the current picture block, and wherein the respective pixel or sub-block is based on (vx, vy), which is calculated based on the non-translational motion model (the non-translational motion model applied to the affine transform parameters a,b,c,d,e and f, is represented for the (x;, y’) pixel coordinates by equations for 
x’=ax + by +c and 
y’=dx + ey +f, at Col.48 Lin.25-62, Fig.68 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 matrix).  
	In consideration to the method disclosed in Jeong, teaching the application of affine transforms to the motion vector difference MVD used in the inter-prediction mode of picture coding, one of ordinary skill in the art would have found obvious before the effective date of the invention, to seek a detailed description of the affine transform using six parameters as found in Murayama deeming such combination predictable in view of the mathematically described matrix at Fig.68. 
	In a similar art Huang teaches the above video coding process limitations by teaching,
determining, by an encoding apparatus, motion vector predictors (MVPs) of K pixel samples in a current picture block, wherein K is an integer greater than 1 (determining the motion vector predictors of a current block being predicted, of e.g., K=2n samples where 2n>1, where the first vertex motion vector angle of the pixel sample vo  is at the vertex i.e., corner of the predicted block X, in Fig.2a Pg.1653, Ch.I.A and Fig.5, Ch.I.C, Pg.1654); 
obtaining, by the encoding apparatus, respective motion vectors of the K pixel samples via motion estimation; 
obtaining, by the encoding apparatus, motion vector differences (MVDs) of the K pixel samples based on the respective motion vectors of the K pixel samples and corresponding MVPs (using motion estimation for prediction, by determining the motion vectors difference MVDs between the selected vertices, from the motion vector predictor, MVPs of the first is vertex angle pixel sample vo is obtained by using the motion vector (MV) of the first spatially adjacent neighboring block A, which is spatially adjacent to the first vertex, i.e., corner angle pixel sample, adjacency of A, being in regard to the picture block X i.e., the predicted block, Fig.5 Pg. 1654, Ch.I.C); 
based on the MVDs of the K pixel samples all being zero, writing, by the encoding apparatus, a flag into a bitstream, wherein the value of the flag indicates that the MVDs of the K pixel samples are all (in case the MVD produces no residual e.g., all pixel sample differences are all zero, then using a SKIP flag, Ch.III, Pg.1655 signaled by an additional flag to indicate Skip mode, Left Col. Lin.32-57 Pg.1655 Ch.III.,A, to Right Col. Lin.1-8); 
calculating, by the encoding apparatus, based on a non-translational motion model, a motion vector of each pixel or each sub-block in the current picture block; and 
performing, by the encoding apparatus, based on the for the current picture block (performing inter prediction by applying motion estimation/compensation of the current block pixels in the block X, based on non-translational affine motion but using rotational motion, zooming, or deformation, for a more refined MVC motion vector compensation and lower pixel RD, Abstract, Ch.I Pg.1652);
wherein the non-translational motion model is represented by vx= a x x + b x y+e and vy=c x x + d x y + f, where (x,y) corresponds to the coordinates of a respective pixel or sub-block in the current picture block, and a, b, e, c, d and f are parameters of the non-translational motion model and are derived based on the respective motion vectors of the K pixel samples of the current picture block and at least one of a width or a height of the current picture block, and wherein the respective pixel or sub-block is based on (vx, vy), which is calculated based on the non-translational motion model (the non-translational affine transform mode of pixel prediction is represented by the equations (1) at Ch.II depicted below for brevity


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
).

	It would have been obvious to the ordinary skilled in the art to find similarity in the affine prediction method in Huang with the arts to Jeon and Murayama, for the purpose of comprehensively defining such coding method as relying on known process well understood in the art by which producing the same results with those claimed with high predictability.  

Re Claim 2. (Currently Amended) Jeon, Murayama and Huang disclose, the method according to claim 1, 
Jeon teaches about, wherein, wherein (the usual 3-point or six parameter affine prediction is based on the two upper corner-point vectors i.e., current block pixel vector samples and one at the lower left corner, Fig.16 using three points of pixel Par.[0148):
the upper left pixel sample in the current picture block is an upper left vertex of the current picture block or a pixel block that is in the current picture block and that comprises an upper left vertex of the current picture block, 
the lower left pixel sample in the current picture block is a lower left vertex of the current picture block or a pixel block that is in the current picture block and that comprises a lower left vertex of the current picture block, and 
the upper right pixel sample in the current picture block is an upper right vertex of the current picture block or a pixel block that is in the current picture block and that comprises an upper right vertex of the current picture block (the three vertices at Fig.16 are defined at Par.[0148]).  

Jeon teaches the claimed matter as recited, it is pertinent to introduce a secondary interpretation of the three point affine prediction for supplementary description of the fundamental process of motion prediction,
The art to Huang teaches these limitations at (Fig.5 having upper-left v0, upper-right v1  and a lower-left v2 , where vector matrix comprises, Ṽ { v0, v1, v2}, Ch.II Sec.A Fig.3a or Ch.II Sec.B Fig.5, or as below detailed;
upper left pixel sample is the circle at vertex A in Fig.5 in the current picture block is an upper left vertex of the current picture block where A is the upper Left vertex, Pg.1654
see in block X, sample pixel circle at the lower Left vertex, G, Fig.5
an upper Right sample pixel being the circle inside the picture block X, at vertex E in Fig.5 Pg.1654.
One of ordinary skill in the art would have found obvious before the effective filing date of the application to emphasize the principles of prediction under affine transformation of pixel motion vectors, in Jeon and Murayama, which in the case claimed, represents a three control point or namely a six parameter prediction, using three vertex motion vectors of the current block at the control points v0, v1, v2,  in order to determine the vector candidate prediction matrix Ṽ described by Huang. The determination of this rationale is based on the communality of matter disclosed by both arts, which represent the use of known methods performing similar when taken separately or in combination, deeming the combination predictable, in this case more clearly defined.

Re Claim 3. (Currently Amended) Jeon, Murayama and Huang disclose, the method according to claim 1,
Huang teaches,  wherein the size of the current picture block is S1xS2, where S1 is the width of the current picture block and S2 is the height of the current picture block (see the corresponding vertices of the affine having the corresponding width and height in X-Y directions being defined by the corner pixel coordinates (0,0) to (S,0) representing the width and (0,0) to (0,S) the height, in Fig.2); 
wherein the respective motion vectors of the K pixel samples comprises motion vectors (vx0, vy0),and (vx1, vy1), and (vx2, vy2) of three vertices whose coordinates are (0,0) (S1,0) and (0, S2); and 
wherein (vx, vv) the respective pixel whose coordinates are (x, y) is calculated as follows: 
    PNG
    media_image3.png
    134
    363
    media_image3.png
    Greyscale
  (see the same representation of MV coordinates between the current block samples and the reference samples, in Eq.4 reproduced below from Ch.II. A

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
)
1

Re Claim 4. (Original) Jeon, Murayama and Huang disclose, the method according to claim 1, wherein the flag indicates: 
Jeon teaches, whether or not any MVD of a pixel sample of the K pixel samples is written into the bitstream; or 
whether or not all MVDs of the K pixel samples in the current picture block are 0 (signaling the MVD information by a flag, Par.[0180]-[0181]).  

Re Claim 5. (Original) Jeon, Murayama and Huang disclose, the method according to claim 1, wherein obtaining the MVDs of the K pixel samples comprises: 
Jeon teaches about, obtaining the MVDs of the K pixel samples by performing subtraction between the respective motion vectors of the K pixel samples and the corresponding MVPs (obtaining the MVD of the pixel samples U in the current block according to the corresponding reference pixel samples X where the MVD = MV – MVP = MV – (X – U) at Form.14, Par.[0178]).  

Re Claim 6. (Original) Jeon, Murayama and Huang disclose, the method according to claim 1, 
Huang teaches, wherein the non-translational motion model is an affine transformation model, a parabolic motion model, a rotary motion model, a perspective motion model, a shearing motion model, or a scalable motion model (a non-translational affine model includes using a rotation model, and scalable model of affine transformation, by performing prediction of the current block pixels in the block X, based on non-translational affine motion but using rotational motion, zooming, or deformation, for a more refined MVC motion vector compensation and lower pixel RD, Abstract, Ch.I Pg.1652).  

	Re Claim 7. (Currently Amended) This claim represents the encoding apparatus implementing each and every limitation of the method claim 1, where a processor, coupled to the non-transitory memory is configured to execute the processor- executable instructions is disclosed in Jeon (Fig.1), hence it is rejected under the same evidentiary premise mutatis mutandis.

Re Claim 8. (Currently Amended) This claim represents the encoding apparatus implementing each and every limitation of the method claim 2, hence it is rejected under the same evidentiary premise mutatis mutandis.

Re Claim 9. (Currently Amended) This claim represents the encoding apparatus implementing each and every limitation of the method claim 3, hence it is rejected under the same evidentiary premise mutatis mutandis.

Re Claim 10. (Original) This claim represents the encoding apparatus implementing each and every limitation of the method claim 4, hence it is rejected under the same evidentiary premise mutatis mutandis.

Re Claim 11. (Original) This claim represents the encoding apparatus implementing each and every limitation of the method claim 5, hence it is rejected under the same evidentiary premise mutatis mutandis.

Re Claim 12. (Original) This claim represents the encoding apparatus implementing each and every limitation of the method claim 6, hence it is rejected under the same evidentiary premise mutatis mutandis.
	
Re Claim 13. (Currently Amended) This claim represents the picture prediction method for a video decoding process, performing similar functional limitations at the prediction loop of an encoder or decoder as recited by the coding method of claim 1, and where Jeon teaches the decoding loop at (Fig.1) and a decoder at (Fig.2), hence it is rejected under the same evidentiary premise mutatis mutandis.

Re Claim 14. (Currently Amended) This claim represents the picture prediction method for a video decoding process, performing similar functional limitations at the prediction loop of an encoder or decoder as recited by the coding method of claim 2, hence it is rejected under the same evidentiary premise mutatis mutandis.

Re Claim 15. (Currently Amended) This claim represents the picture prediction method for a video decoding process, performing similar functional limitations at the prediction loop of an encoder or decoder as recited by the coding method of claim 3, hence it is rejected under the same evidentiary premise mutatis mutandis.

Re Claim 16. (Original) This claim represents the picture prediction method for a video decoding process, performing similar functional limitations at the prediction loop of an encoder or decoder as recited by the coding method of claim 4, hence it is rejected under the same evidentiary premise mutatis mutandis.

Re Claim 17. (Original) This claim represents the picture prediction method for a video decoding process, performing similar functional limitations at the prediction loop of an encoder or decoder as recited by the coding method of claim 6, hence it is rejected under the same evidentiary premise mutatis mutandis.
  
Re Claim 18. (Currently Amended) This claim represents the picture prediction apparatus for a video decoding process, performing similar functional limitations at the prediction loop of an encoder or decoder as recited by the coding method of claim 7, hence it is rejected under the same evidentiary premise mutatis mutandis.

Re Claim 19. (Currently Amended) This claim represents the picture prediction apparatus for a video decoding process, performing similar functional limitations at the prediction loop of an encoder or decoder as recited by the coding method of claim 8, hence it is rejected under the same evidentiary premise mutatis mutandis.

Re Claim 20. (Currently Amended) This claim represents the picture prediction apparatus for a video decoding process, performing similar functional limitations at the prediction loop of an encoder or decoder as recited by the coding method of claim 9, hence it is rejected under the same evidentiary premise mutatis mutandis.

Re Claim 21. (Currently Amended) This claim represents the picture prediction for a video decoding loop process of a coding apparatus, performing similar functional limitations at the prediction loop of an encoder or decoder as recited by the coding method of claim 10, hence it is rejected under the same evidentiary premise mutatis mutandis.

Re Claim 22. (Original) This claim represents the picture prediction for a video decoding loop process of a coding apparatus, performing similar functional limitations at the prediction loop of an encoder or decoder as recited by the coding method of claim 12, hence it is rejected under the same evidentiary premise mutatis mutandis.

Conclusion
4.  	 The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/